Citation Nr: 1131375	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  11-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO decision, which denied a claim for service connection for bilateral hearing loss.

The Board notes that the Veteran indicated on his January 2011 VA Form 9 Appeal that he wished to be scheduled for a Board hearing at a local VA office.  In March 2011, the Veteran submitted a statement indicating that he was withdrawing this request for a hearing.  As such, the Board may proceed to adjudicate the claim without a hearing.

Additionally, the Board notes that the claims file contains a June 2009 statement of the case (SOC) which addressed the issue of entitlement to service connection for asthma/respiratory condition (MG) as a result of exposure to mustard gas.  However, as a substantive appeal was not received with respect to this issue, this issue is currently not on appeal before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A May 2010 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's service treatment records are unavailable.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's service treatment records.  The RO made a formal finding, in July 2010, that the service treatment records could not be obtained and outlined the efforts that had been made to attempt to obtain them.  The Veteran was notified that his service treatment records were unable to be obtained in a June 2010 letter.  The claims file contains all available evidence pertinent to the claim, including the Veteran's VA medical records.  The Board notes that the Veteran indicated in his April 2010 claim that he received treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma.  However, the Veteran later indicated in a November 2010 statement that he has never been treated at the VAMC in Muskogee.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA audiological examination for his bilateral hearing loss claim in July 2010.  The Board acknowledges that the Veteran asserted in the January 2011 VA Form 9 Appeal that he was told by the examiner after the examination that, in her opinion, the problem was VA connected.  He further asserted that it appears that her opinion was changed for some reason by her or someone else.  The Board finds no indication whatsoever that this examination report was altered in any way or that the examiner changed her opinion.  The evidence of record simply does not support the Veteran's assertion that this opinion was originally different than how it currently appears in the examination report.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough and complete.  The Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently experiences hearing loss as a result of his active duty service.  Specifically, the Veteran indicated in his April 2010 claim that he served as an armor crewman and was exposed to tremendously loud noises created by the tanks and the guns that were fired on a daily basis.       

As noted above, the Veteran's service treatment records are regrettably not available for review.

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination in July 2010.  The examiner reviewed the claims file.  The Veteran reported gradual hearing loss over the past 10 to 12 years.  The examiner noted that the Veteran served in the Army as a tank crewman.  He reportedly trained in all positions of tank operations, including driver, gunner, and tank commander.  He reported noise exposure from the tank engines and the firing of the tank guns during training exercises at Fort Hood and Fort Knox.  He reported that, upon his discharge from the Army in 1955, he did not recall any difficulty with his hearing.  Occupationally, he reportedly worked at numerous factories over the years with a long history of industrial noise exposure.  He reported that he worked a total of approximately 25 years in various factories.  He also stated that he farmed for 3-4 years with exposure to a small tractor.  He stated that he had been fully retired for about 8 years.  He denied recreational noise exposure other than the seasonal use of lawn mowers over the years.  The Veteran denied any family history of hearing loss.  He did not report any history of ear disease or head/ear trauma.  Audiological testing revealed that the Veteran had an auditory threshold of 40 decibels or greater at several of the frequencies 500, 1000, 2000, 3000, 4000 Hertz bilaterally.  As such, the criteria for hearing loss under 38 C.F.R. § 3.385 have been met bilaterally.  The examiner concluded by determining that the Veteran's current bilateral hearing loss is less likely as not caused by or the result of military noise exposure.  The examiner noted that there were no service treatment records available for review.  The PIES response dated September 13, 2008, indicated that the records were fire related.  There was no evidence in the record to indicate that the Veteran had difficulty with his hearing in the years immediately following his discharge.  He reported that today's documented Compensation and Pension Examination was the first documentation of his bilateral hearing loss.  Given the amount of time that has passed since the Veteran's military service, the long history of industrial noise exposure, and the absence of evidence indicating that some degree of hearing loss was present at discharge or within a reasonable timeframe thereafter, it is difficult to establish a causal relationship between the current hearing loss and military noise exposure.  Therefore, based on the available evidence, it is the examiner's opinion that the current bilateral hearing loss is less likely as not caused by or a result of military noise exposure.

The Board has also reviewed the relevant VA treatment records.  Specifically, it was noted in a history of present illness section of a November 2010 VA treatment record that the Veteran had noise exposure in service.  It was further noted in this treatment record that the Veteran's hearing loss, in part, was probably service connected.  In an April 2001 VA treatment record, the Veteran denied any hearing problems. 

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

In this regard, the Board concludes that the most probative evidence of record is the July 2010 VA opinion.  As noted, the examiner reviewed the claims file, noted the Veteran's reported history of noise exposure, considered the Veteran's reported onset of hearing loss (which was many years after service), examined the Veteran, and offered a detailed rationale for her medical opinion.  As such, the Board finds the July 2010 VA opinion to be the most probative medical opinion of record on the matter.   

In contrast, the Board finds the November 2010 VA treatment record reflecting that the Veteran had noise exposure in service and that his hearing loss, in part, was probably service connected to be far less probative.  In particular, the Board notes that the examiner provided no rationale for the opinion, and, significantly, the report contains no mention of the date of onset of his symptomatology and no mention as to post-service industrial noise exposure.  As noted, both of these facts that were considered to be important to the July 2010 VA examiner in rendering a negative opinion.  For these reasons, the Board finds this opinion to be of very little probative value.

As to the Veteran's own contentions, the Board acknowledges that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, however, the Veteran has not asserted a continuity of symptomatology related to his hearing loss since service.  Specifically, the Veteran reported at the July 2010 VA examination that he has developed gradual hearing loss over the past 10 to 12 years.  This is roughly consistent with the fact that an April 2001 VA treatment record reflects that the Veteran denied any hearing problems at that time.  Given that the Veteran's hearing loss had its onset decades after separation, the Board finds the opinion of the July 2010 VA examiner to be far more probative in determining the etiology of his disability.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


